Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 14 July 1812
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson July 14. 1812

I hope my dear Sister, & family are well, though I have not heard from her for three last mails—Has Col. Smith, & Sister, arrived Safe?—How is good Dr Tufts, & poor aged Phebe? I hope, she has solacing & comfortable views of the Heavenly world, & humble trust in Him, who has made of one blood all the Nations of the Earth—& has said, he who feareth God, & worketh righteousness shall be accepted—Please to assure her of my kindest regards—Tell her, I wish her I wish I could come in, & see her, & give her any kind of assistance in my Power I know my good Sister will not let her want for any necessary or Comfort, she can afford her, & that is an ease to my mind—She has been an attentive, good woman in our Fathers family & I remember with a grateful Heart her faithful Service—
Mr Peabody’s throat, & mouth is better, the Children, & the rest of our family are as well as usual—with your affectionate / Sister
E. Peabodyall join in presenting respect, & Love—
